Title: From George Washington to Landon Carter, 5 October 1798
From: Washington, George
To: Carter, Landon



Dear Sir,
Mount Vernon 5th Oct. 1798.

Your favour of the 1st instt has been received, and if it had been convenient, I should have been glad of your company as you travelled to Annapolis. As you propose however to send in your Servant, and I am generally on horse back between breakfast & dinner, that he may not be delayed, or disappointed, you will receive, enclosed, one letter for the Govr of Maryland (an old acquaintance of mine)—and another for Mr McDowall President of the College. Which, I hope may answer your purposes. They will be left, under this cover, for whomsoever you may send, in case I should be out.
I thank you for the trouble you have taken in delivering your thoughts on the means of preserving health. Having, through life, been blessed with a competent share of it, without using preventatives against sickness, and as little medicine as possible when sick; I can have no inducement now to change my practice. Against the effect of time, and age, no remedy has ever yet been discovered; and like the rest of my fellow mortals, I must (if life is prolonged) submit, & be reconciled, to a gradual decline. With esteem & regard I am—Dear Sir Your Most Obedt Hble Servt

Go: Washington


Please to put wafers in the letters before delivery.

